The opinion of the court was delivered March 19th 1883.
Pee Curiam.
— It is well settled law that the acceptance of a new security for an existing debt does not operate as a payment, unless so intended by the parties, and this is a question for the jury: Hart v. Boiler, 15 S. & R. 132; Brown v. Scott, 1 P. F. Smith 357; Seltzer v. Coleman, 8 Casey 493. In the present case there was an express agreement that the acceptance of the new notes should not be considered a payment in whole or in part, of the old notes, but should be deemed simply as collateral security, nor should the new notes operate as an extension of time so as to prevent the bank from proceeding on the old note at any time it saw proper. Such an agreement may be enforced and it justifies this decree. The other questions are without merit: Hagey v. Hill, 25 P. F. Smith 108.
Decree affirmed and appeal dismissed at the costs of the appellants.